Citation Nr: 1130614	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  08-00 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for obstructed sleep apnea, to include as secondary to service-connected diabetes mellitus and/or hypertension.  

2.  Entitlement to a compensable evaluation prior to February 13, 2008, and a 10 percent evaluation thereafter, for peripheral neuropathy in the left lower extremity. 

3.  Entitlement to a compensable evaluation prior to February 13, 2008, and a 10 percent evaluation thereafter, for peripheral neuropathy in the right lower extremity. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 
ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1969 to December 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO).  In that rating decision, the RO denied service connection for obstructive sleep apnea, and it granted service connection for peripheral neuropathy in the lower extremities and assigned noncompensable evaluations, effective from March 29, 2005.  

During the pendency of this appeal, the RO increased the assigned evaluations to 10 percent for peripheral neuropathy in the lower extremities, effective from February 13, 2008.  The increased rating claims remains in controversy as the ratings remain less than the maximum available schedular benefits awardable.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In February 2011, the Veteran testified before the undersigned during a hearing at the RO.  During the hearing, the undersigned identified the issues on appeal and noted what pertinent evidence not currently associated with the claims folder was outstanding that might assist in substantiating the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  A copy of the hearing transcript has been associated with the claim file.

During the February 2011 hearing, the Veteran indicated his desire to raise claims for service connection for neurologic impairment in the upper extremities.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected diabetes mellitus and/or hypertension.  

During the February 2011 hearing, the Veteran testified that his private doctor had told him that his obstructed sleep apnea was related to his service-connected diabetes mellitus and hypertension.  The record shows that the Veteran submitted a completed VA Form 21- 4142, Authorization and Consent to Release Information for Dr. Hormazd B. Sanjana for treatment for his obstructive sleep apnea from 2006 to the present.  This form was submitted after the claims folder was received at the Board and no attempt has yet been made to obtain those identified records.  A remand is in order to attempt to obtain these records.

While the matter is remanded, the RO/AMC should ask the Veteran to identify any other outstanding records of pertinent VA and private treatment, and obtain those records.  If any identified records cannot be obtained, a memorandum should be included in the file explaining the procedures undertaken to attempt to find the records and why such attempts were not fully successful.

If any of the additional treatment records obtained indicate there is a possibility that the Veteran sleep apnea is service related, the RO/AMC should arrange for any further development indicated, to include a new VA examination to address the likely etiology of the obstructive sleep apnea. 

Turning to the issues of higher evaluations for peripheral neuropathy in the lower extremities, during the hearing, the Veteran testified that the severity of his disabilities had worsened since the last VA examination in May 2010.  While that examination is just over a year old, the Veteran described additional symptoms of numbness, tingling, loss of sensation, cramping and cold sensation that are not reflected in that examination report.  Also, the May 2010 VA examiner did not report sufficient findings regarding the severity of the Veteran's condition for rating purposes.  Given the above, the Board finds that a new VA examination is warranted to determine the current severity of the Veteran's symptoms associated with the peripheral neuropathy in the lower extremities.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should attempt to obtain the private treatments records from Dr. Hormazd B. Sanjana with the completed VA Form 21- 4142, Authorization and Consent to Release Information.  

2. The RO/AMC should ask the Veteran to identify any outstanding records of pertinent VA and private treatment, and assist in obtaining those records. 

3. If any identified records cannot be obtained, the Veteran should be so informed, and a memorandum should be included in the file explaining the procedures undertaken to attempt to find the records and why such attempts were not fully successful.

4. Thereafter, the RO/AMC should review any additional evidence associated with the claims folder and consider it in conjunction with the Veteran's service connection claim for obstructive sleep apnea.  If further development, including examination, is indicated, then the RO/AMC should conduct that development, including affording the Veteran a new VA examination. 

5. After all the available records have been associated with the claims folder, RO/AMC should schedule the Veteran for a VA neurological examination, by the appropriate specialist, in order to determine the nature and severity of his peripheral neuropathy in his lower extremities.  The claims file must be made available to, and be reviewed by, the examiner in connection with the examination, and the report should so indicate. Any neurological tests and studies deemed necessary should be accomplished at this time.

The examiner should specifically comment on all manifestations and symptoms produced by the service-connected disability.  The neurological examiner should report whether the Veteran has peripheral neuropathy in his lower extremities and if so, whether it results in neuritis, neuralgia, or partial or complete paralysis of any nerve that has been shown to be affected by this disability.  The examiner should describe the severity of such symptomatology and identify the disabilities as mild, moderate, moderately-severe or severe.  

6. Thereafter, the RO/AMC must consider all of the evidence of record and readjudicate the Veteran's claims.  If the claim remains denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response. Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised that at least in part the purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  The Veteran is placed on notice that failure to report for a scheduled examination may be detrimental to his claim. See 38 C.F.R. § 3.655.

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).



